            Case 3:18-cv-01674-AWT Document 32 Filed 02/11/19 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


MARK MOHAN                                          )
    Plaintiff,                                      )       CASE NO.:
                                                    )       3:18-cv-01674-AWT
v.                                                  )
                                                    )
AETNA LIFE INSURANCE COMPANY
      Defendant.                                    )
_____________________________________               )


                                         COMPLAINT

JURISDICTION

       1. This action is brought pursuant to the Employee Retirement and Income Security Act,

29 U.S.C. 1001 §et seq. (hereinafter, “ERISA”).

       2. Jurisdiction of this action is conferred by the existence of a controversy arising under

ERISA, 29 U.S.C. Sec. 1132, 28 U.S.C. § 1343(4) and 29 U.S.C. §§ 216(b), 626(c) (1) and the

existence of a controversy arising under the laws of the United States, 28 U.S.C. 1331.

       3. Venue is proper in this district pursuant to 29 U.S.C. Sec. 1132(e)(2) as Defendant The

Aetna Insurance Company of America resides and does business in the State of Connecticut.



PARTIES

       4. Plaintiff Mark Mohan (hereinafter, “Plaintiff”) is a resident of the Town of West

Haven, State of Connecticut.

       5.    The UBS Long-Term Disability Plan (the “Plan”) is a welfare benefit plan under

ERISA.




                                                1
         Case 3:18-cv-01674-AWT Document 32 Filed 02/11/19 Page 2 of 8




       6. Defendant Aetna Insurance Company of America (“Aetna”) acts as the Plan Fiduciary

under federal law for the review of claims for benefits provided by the plan and for deciding

appeals of denied claims and is a corporation with its principal place of business in the City of

Hartford, County of Harford and State of Connecticut, and transacts business in the State of

Connecticut.

       7. Aetna insures and underwrites the Plan under Group Contract No. GP-062399.

       8. Plaintiff is a participant in the Plan, within the meaning of ERISA §3(7), 29 U.S.C. §

1002(7), and has standing to bring this action under ERISA §502(a)(1)(B), 29 U.S.C. §

1132(a)(1)(B).



CLAIMS

       9. Plaintiff was employed by UBS Financial Services since September of 2011. Plaintiff

had been successful in his financial advisor position, earning $300,000 in the year prior to his

disability. The position was cognitively demanding, involving complex analysis of clients’

financial positions, selling complex financial products. He dealt with high net worth individuals

that required high levels of service and sophistication.

       10. In 2011, Plaintiff was involved in a motor vehicle accident injuring his spine and

requiring a L5-S1 discectomy.

       11. While Plaintiff initially largely recovered from the accident and operation, in spring of

2015 his back pain worsened. Due to the pain, he was no longer able to meet the cognitive and

physical demands of the position.



                                                 2
          Case 3:18-cv-01674-AWT Document 32 Filed 02/11/19 Page 3 of 8



         12. In June 2016, with the support and on the recommendation of his treating physicians,

Plaintiff stopped working and applied for benefits under the short-term disability plan maintained

by his employer and administered by Aetna, which found him to be disabled and approved his

claim.

         13. On October 28, 2016, Aetna approved Plaintiff’s claim for long-term disability benefits

under the Plan.

         14. On October 20, 2017, Aetna informed Plaintiff it was discontinuing his benefits.

         15. Through counsel, Plaintiff filed an appeal of the denial with the Plan on March 89,

2018.

         16. On May 29, 2018, Aetna informed Plaintiff’s counsel that it had denied the appeal and

upheld the benefit denial, and that the decision was final and no further appeals were permitted.

         17. The denial of the claim was arbitrary and capricious because it ignored the substantial

and objective proof that Plaintiff could no longer perform the cognitive and physical demands of

his position as a financial advisor. That the decision was arbitrary and capricious is demonstrated

by the following:

            a. Aetna claimed that covert surveillance of Plaintiff demonstrated that he had greater

                vocational capacity than he claimed even though the surveillance was consistent

                with the physical impairments he claimed and on which Aetna had originally

                approved benefits;

            b. It failed to give appropriate weight, and did not adequately distinguish, the opinions

                of his treating physicians that he was disabled from his position;

            c. It failed to consider the strong evidence of Plaintiff’s impairments and the

                seriousness of his back condition reflected in his medical records



                                                  3
            Case 3:18-cv-01674-AWT Document 32 Filed 02/11/19 Page 4 of 8



             d. It based its initial denial and the denial of the appeal on medical opinions made by

                nurses and medical professionals who did not examine Plaintiff and made only

                perfunctory efforts to discuss their disagreements regarding Plaintiff’s vocational

                capacity with Plaintiffs’ treating physicians.

       18. Plaintiff is entitled to receive benefits from the date of denial to age sixty-seven, or

until he is no longer disabled.

       19. Aetna both funds and administers the Plan.

       20. Plaintiff is, and has since October 28, 2016 has been, disabled as defined in the Plan.

       21. Plaintiff exhausted all administrative remedies provided in the Plan for its denial of

benefits.

       22. The Court should apply a modified arbitrary and capricious standard since Aetna is

liable for payment of any benefits, was the entity responsible for deciding benefit claims and

appeals and handled the claim in a manner that demonstrates that the conflict of interest affected

Aetna’s review of the claim.



COUNT I
(Enforcement of Plan Terms)

       23. Plaintiff realleges each of the paragraphs above as if fully set forth herein.

       24. The Plan is a contract.

       25. Plaintiff performed all of his obligations under the Plan.

       26. ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) provides that a participant may bring

a civil action to recover benefits due under the Plan.

       27. Aetna’s denial of benefits was arbitrary and capricious.

       28. Aetna has breached the terms of the Plan by failing to pay plaintiff the benefits to which

                                                  4
         Case 3:18-cv-01674-AWT Document 32 Filed 02/11/19 Page 5 of 8



       he is entitled.

       29. Plaintiff was damaged by the Plan’s denial of benefits.

       30. Plaintiff is entitled to be paid benefits under the Plan from October 28, 2016, and

       continuing into the present under such time as she reaches age 67 or is no longer disabled.

       31. Plaintiff has been damaged by Aetna’s breach of contract.

       32. Pursuant to ERISA §502(a) (1) (B), 29 U.S.C. §1132(a) (1) (B), Plaintiff hereby makes

       a claim for benefits under the Plan.



COUNT II
(Claim for Attorneys’ Fees)

       33. Plaintiff realleges each of the paragraphs above as if fully set forth herein.

       34. Plaintiff is entitled to recover “a reasonable attorney’s fee and costs of the action”

incurred in connection with this action pursuant to ERISA §502(g)(1), 29 U.S.C. § 1132(g).

       35. Aetna has the ability to satisfy the award.

       36. Plaintiff has served the interests of all participants in the Plan by bringing this action to

deter Aetna from denying benefits wrongfully and in bad faith.

       37. The award of attorneys’ fees to plaintiff will deter Aetna and others from similarly

denying claims wrongfully and in bad faith.




                                                  5
            Case 3:18-cv-01674-AWT Document 32 Filed 02/11/19 Page 6 of 8



PRAYER FOR RELIEF

Plaintiff hereby seeks the following relief from this court:

      a.        An order that plaintiff is entitled to receive benefits pursuant to the Plan.

      b.        An order compelling defendant to pay all benefits accrued under the Plan to the

date of any judgment.

       c.       An order that Aetna make restitution to plaintiff in the amount of any losses

sustained by plaintiff in consequence of the conduct alleged herein.

      d.        An award of prejudgment interest.

      e.        Reasonable attorneys’ fees and costs incurred in bringing this action.

      f.        Such other and further relief as the Court deems proper.




                                                   6
Case 3:18-cv-01674-AWT Document 32 Filed 02/11/19 Page 7 of 8




                           Respectfully submitted,

                           PLAINTIFF
                           MARK MOHAN



                           By: ____/s/ Bruce D. Jacobs_____
                                  Bruce D. Jacobs
                                  Federal Bar No. ct12191
                                  Jacobs & Jacobs, LLC
                                  700 State Street; 3rd Floor
                                  New Haven, CT 06511
                                  Ph: 203-777-2300
                                  Fax: 203-773-8075
                                  bjacobs@jacobs-jacobs.com


                                  Date: February 11, 2019




                             7
         Case 3:18-cv-01674-AWT Document 32 Filed 02/11/19 Page 8 of 8



                                  CERTIFICATION OF SERVICE

       I hereby certify that on    February 11, 2019        , a copy of the foregoing Complaint was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF System.




                                               By: ____/s/ Bruce D. Jacobs_____
                                                      Bruce D. Jacobs
                                                      Federal Bar No. ct12191
                                                      Jacobs & Jacobs, LLC
                                                      700 State Street; 3rd Floor
                                                      New Haven, CT 06511
                                                      Ph: 203-777-2300
                                                      Fax: 203-773-8075
                                                      bjacobs@jacobs-jacobs.com


                                                       Date: February 11, 2019




                                                  8
